Citation Nr: 0933067	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  03-11 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a head injury, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for a bilateral 
shoulder disorder, to include as secondary to cervical and 
lumbar spondylosis.

3.  Entitlement to an effective date prior to January 31, 
2002, for the grant of service connection for cervical and 
lumbar spondylosis.

4.  Whether new and material evidence has been received 
sufficient to reopen a previously disallowed claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD), to include as secondary to residuals of a 
head injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Daughter


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002, December 2005, and November 
2007 rating determinations rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Columbia, South Carolina.  

The Veteran testified before Veterans Law Judge R. Bosch in 
November 2004 regarding some of the issues listed as on 
appeal.  However, prior to the issuance of a Board decision, 
Veterans Law Judge R. Bosch left the Board.  The Veteran was 
given an opportunity to have another hearing before a new 
Veterans Law Judge.  In March 2008, he and his daughter 
testified before the undersigned Veterans Law Judge.  
Transcripts of both the November 2004 and March 2008 hearings 
are associated with the claims folder.

In May 2008, the Board denied entitlement to a rating in 
excess of 10 percent for residuals of a head injury.  The 
Veteran subsequently appealed to the Court of Appeals for 
Veterans Claims (Court).  In a June 2009 Joint Motion for 
Remand, the parties (the Secretary of VA and the Veteran) 
determined that a remand was warranted.  By a June 2009 Order 
of the Court, the Court granted the Joint Motion for Remand, 
vacated that portion of the May 2008 Board decision which 
denied a higher rating for residuals of a head injury, and 
remanded the matter for readjudication.  

The remaining issues on appeal were remanded by the Board in 
May 2008 for further evidentiary and procedural development.  
As discussed below, the Board finds that further development 
is necessary with regards to these issues; thus, it may not 
proceed with a decision at this time.  

Finally, in October 2006, the Veteran submitted a written 
statement indicating a desire to file for an increase in his 
disability rating for service-connected cervical and lumbar 
spondylosis.  There is no indication that this issue has been 
adjudicated as of yet.  As such, it is REFERRED to the RO for 
consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

I. Increased Rating for Residuals of a Head Injury

The Veteran contends that he is entitled to a higher rating 
for his service-connected residuals of a head injury, 
currently evaluated as 10 percent disabling under Diagnostic 
Code 8045, brain disease due to trauma.  38 C.F.R. § 4.124a 
(2008).  He contends, in part, that separate evaluations are 
warranted for various associated neurological impairments, 
including paralysis of the left side of his head, memory 
loss, syncope with loss of consciousness, loss of vision, and 
loss of smell.  See March 2008 Hearing Transcript, pp. 4-5.  

Diagnostic Code 8045 provides that a 10 percent rating is 
warranted for purely subjective complaints following trauma, 
such as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma.  This 10 percent rating will not 
be combined with any other rating for a disability due to 
brain trauma.  Purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., will be rated under the diagnostic codes specifically 
dealing with such disabilities.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  
38 C.F.R. § 4.124a, Diagnostic Code 8045.  

The record contains VA examinations dated in July 2002, June 
2005, and May 2009, which address the manifestations and 
severity of the Veteran's head injury residuals.  Initially, 
the Board observes that only one of these examinations, the 
June 2005 examination, was conducted in conjunction with a 
claims file review.  Closer inspection reveals that these 
examinations did consider the Veteran's subjective complaints 
of memory loss in evaluating his service-connected head 
injury.  However, there is no indication that the Veteran's 
subjective complaints of paralysis of the left side of his 
head, syncope with loss of consciousness, loss of vision, and 
loss of smell have been considered.  Furthermore, the 
Veteran's more recent VA treatment records reflect that he 
has been diagnosed with an organic mood disorder as well as 
beginning dementia.  See, e.g., VA Mental Health Continuity 
Clinic Record dated February 27, 2007.  And while May 2009 VA 
examination report contains a note that it is "not possible 
with [the Veteran's] current state of dementia to discern any 
ill effects that might have been present when his mental 
status was closer to normal," this examiner did not have the 
opportunity to review the Veteran's claims file, including 
past medical records.  Thus, the examiner could not provide 
an opinion as to whether there is competent evidence of any 
ill effects prior to the onset of dementia, most likely 
associated with vascular changes and age-related changes.  

An examination for rating purposes should contain sufficient 
detail and reflect the whole recorded history of a veteran's 
disability, reconciling the various reports into a consistent 
picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 
(1991); 38 C.F.R. § 4.2 (2008).  Furthermore, in rating a 
disability, the Board is required to consider and discuss all 
"potentially applicable" provisions of law and regulation, 
including other diagnostic codes.  Schafrath, 1 Vet. App. at 
593.  

In the instant case, the Veteran and his daughter have 
provided competent lay testimony that he experiences 
paralysis of the left side of his head, memory loss, syncope 
with loss of consciousness, loss of vision, and loss of 
smell.  While they are competent to report such symptoms, 
neither has been shown to have the medical expertise to state 
that such symptomatology is associated with his service-
connected head injury.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (laypersons are competent to speak to 
symptomatology when the symptoms are readily observable).  
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, since it appears that no VA examination has 
considered whether the Veteran has paralysis of the left side 
of his head, syncope with loss of consciousness, loss of 
vision, loss of smell, or an organic mood disorder as a 
result of a service-connected head injury, the Board finds 
that new VA examination is necessary.  Such examination will 
provide the Board with adequate information with which to 
rate the Veteran's head injury residuals.  

In March 2009, the Veteran submitted the following statement:

"Referencing letter dated 03-19-09, I am 
requesting that VA re examine me regarding my head 
injury (TBI) by scheduling an exam as noted in your 
letter.  I still suffer greatly due to my head 
injury (TBI)."

It is not clear what letter the Veteran is referencing in his 
statement because the claims file does not contain a letter 
from VA to the Veteran dated March 19, 2009.  Thus, while 
this appeal is on remand, the agency of original jurisdiction 
(AOJ) should locate this March 19, 2009, letter, if such 
exists, and associate it with the claims file.  

The Board notes that the rating criteria for traumatic brain 
injury (TBI) was recently amended.  73 Fed. Reg. 54,693-708 
(Sept. 23, 2008).  This new rating criteria is effective for 
all applications for benefits received by VA on or after 
October 23, 2008.  Id.  However, a veteran who residuals of 
TBI were rated by VA under a prior version of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045, will be permitted to request 
review under the new criteria, irrespective of whether his or 
her disability has worsened since the last review or whether 
VA receives any additional evidence.  Id.  

It is possible that the March 2009 letter missing from the 
current claims file notified the Veteran of this change in 
law, and that his request for a new examination is actually a 
request to be reviewed under the new version of Diagnostic 
Code 8045.  Therefore, once the AOJ has associated the March 
19, 2009, letter with the claims file, it should review the 
Veteran's March 2009 written statement and determine if he is 
requesting consideration under the new rating criteria.  If 
so, then the VA examination requested should include 
evaluation for factors which will aid in evaluating the 
Veteran under the new rating criteria.  If, however, the 
Veteran was not notified of September 2008 regulatory change, 
then a letter informing him of this should be sent to him on 
appeal.  

As a final note, the Board observes that the Veteran should 
be provided an additional opportunity while this appeal is on 
remand to provide any additional evidence or information 
regarding his appeal, including any new treatment records.  
See 38 C.F.R. § 3.159.  

II. Service Connection for Bilateral Shoulder Disorder

In its May 2008 Remand, the Board requested a VA examination 
and opinion as to whether any currently diagnosed bilateral 
shoulder disorder was caused or aggravated by his service-
connected cervical spondylosis.  In requesting this opinion, 
the Board noted that an April 2005 VA examination report of 
record referred to a "degenerative condition" of the 
shoulder, but neither identified which shoulder(s) was 
involved nor provided a diagnosis of a degenerative shoulder 
disability.  Furthermore, the examiner's comments regarding 
"right shoulder glenohumeral arthrosis, referred pain from 
the cervical spine region" were not definitive as to whether 
the pain described was associated with a diagnosed shoulder 
disability, and if so, whether it could be said that this 
disability was caused or aggravated by the Veteran's service-
connected cervical spondylosis.  

A review of the claims file reflects that the Veteran was 
never scheduled for a VA examination in conjunction with his 
bilateral shoulder claim.  As such, the remand directives 
have not been substantially complied with, and a new remand 
is required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).  

The Board notes that it also requested that the agency of 
original jurisdiction (AOJ) make appropriate attempts to 
obtain any clinical records associated with the Veteran's in-
service hospitalization in Liverpool, England in April 1944.  
The record reflects that the AOJ did request these records, 
but, unfortunately, the National Personnel Records Center 
(NPRC) replied that any facility records had been destroyed 
in a 1973 fire.  A follow-up request for any Sick/Morning 
Reports or SGOs was made, and the NPRC indicated that the 
only record available was a copy of a hospital admission 
record previously associated with the claims file.  

It does not appear that the Veteran was ever notified of the 
unavailability of these inpatient clinical records in 
accordance with VA regulatory provisions.  See 38 C.F.R. 
§ 3.159(e) (2008).  As such, the Board finds that the AOJ 
should also notify the Veteran of the unavailability of these 
clinical records and give him an additional opportunity to 
submit any information or evidence regarding any treatment 
received for his claimed bilateral shoulder disability either 
during or since service.  See 38 C.F.R. § 3.159.

III. New and Material Evidence for PTSD

The Board remanded the issue of whether new and material 
evidence has been submitted sufficient to reopen a previously 
disallowed claim of entitlement to service connection for 
PTSD in May 2008 for the issuance of a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran 
was sent a statement of the case for this issue in September 
2008; he perfected his appeal in October 2008.  See VA Form 9 
received October 7, 2008.  The Veteran indicated on his 
Substantive Appeal that he desired a Board hearing at a local 
VA office before a member, or members, of the Board.  
Attached to his Substantive Appeal was a letter indicating 
that he desired a videoconference hearing in lieu of an in-
person hearing.  

There is no indication that the Veteran's hearing has been 
conducted.  As such, this matter should be remanded to 
schedule the Veteran for a videoconference hearing per his 
request.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2008).

IV. Earlier Effective Date for Cervical and Lumbar 
Spondylosis

In its May 2008 Remand, the Board noted that the Veteran had 
submitted a timely notice of disagreement as to the issue of 
entitlement to an effective date earlier than January 31, 
2002, for the award of service connection for cervical and 
lumbar spondylosis.  Pursuant to the Court's holding in 
Manlincon v. West, 12 Vet. App. 238 (1999), the Board 
remanded this appeal for appropriate action, including 
issuance of a statement of the case.  See also 38 C.F.R. 
§ 19.26 (2008).  A review of the record reveals that no 
statement of the case has been issued as of yet.  Thus, the 
Board finds that it must again remand this issue.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); Stegall v. West, 
11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Notify the Veteran that attempts to 
obtain clinical records, including 
hospitalization records, associated with 
his treatment in Liverpool, England in 
April 1944 were unsuccessful.  This notice 
should describe the records sought as well 
as explain the efforts undertaken by VA to 
retrieve the records.  

2.  Inform the Veteran that he should 
submit any information of evidence 
regarding treatment received for his 
claimed bilateral shoulder disability 
either during or since service.  Notify 
him that he should provide the names, 
addresses, dates of treatment, and a 
necessary release, for any private 
treatment received since service.  He 
should also identify any VA or federal 
facilities where he has been treated as 
well as the dates of such treatment.  

3.  Contact the Veteran and ask that he 
submit information and evidence regarding 
any treatment received for his head injury 
since May 2008.  This letter should notify 
him that he should identify the names, 
addresses, and dates of any private or VA 
treatment.  The AOJ should take 
appropriate action based on the Veteran's 
response(s).  

4.  Locate any March 19, 2009, letter sent 
to the Veteran and associate it with the 
claims file.  

5.  Review the March 19, 2009, letter and 
the Veteran's written statement received 
March 26, 2009, and determine if the 
Veteran is requesting that his service-
connected head injury residuals be 
reviewed/evaluated under the newly enacted 
version of Diagnostic Code 8045.  See 73 
Fed. Reg. 54,693-708 (Sept. 23, 2008).  

(a) If the Veteran appears to be 
requesting that he be reevaluated under 
the new rating criteria, ensure that he 
is provided with a VA examination, in 
addition to the one requested below, 
which obtains information which will 
aid in evaluating the Veteran under the 
newly revised rating criteria.

(b) If the March 19, 2009, letter does 
not notify the Veteran of the September 
2008 regulatory change, send a letter 
explaining the change in rating 
criteria and informing him that he may 
request review under this new rating 
criteria irrespective of whether his 
disability has worsened since the last 
review.  

6.  After all outstanding records have 
been obtained, and the above development 
has been completed, schedule the Veteran 
for a VA traumatic brain injury (TBI) 
examination to ascertain the severity of 
his service-connected residuals of a head 
injury.  The claims file, including a copy 
of this REMAND, must be made available to 
the examiner, and the examination report 
should reflect that a review of the claims 
folder was completed.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

    (a) The examiner should inquire 
specifically about the following symptom 
or area of symptoms: headaches; dizziness 
or vertigo; syncope with loss of 
consciousness; weakness or paralysis, 
including paralysis of the left side of 
the face; sleep disturbance; fatigue; 
malaise; mobility; balance; memory 
impairment; cognitive impairment; speech 
or swallowing difficulties; pain; bowel or 
bladder impairment; psychiatric symptoms; 
sexual dysfunction; sensory changes; 
visual problems; hearing problems; 
decreased sense of taste or smell; 
seizures; hypersensitivity to light or 
sound; behavioral changes.  The examiner 
should specify any diagnosis associated 
with any of the above symptomatology and 
provide an opinion as to whether it is 
more likely than not (more than 50 percent 
probability), at least as likely as not 
(50-50 percent probability), or less 
likely than not (less than 50 percent 
probability), related to the Veteran's in-
service TBI.  

    (b) The examiner should also address 
any objective findings regarding motor 
function, muscle tone and reflexes, 
sensory function, gait/cerebellar signs, 
autonomic nervous system, cranial nerves, 
skin breakdown due to neurological 
problems, endocrine dysfunction due to 
TBI, and other abnormal findings.  Again, 
the examiner should specify any diagnosis 
associated with any clinical findings and 
provide an opinion as to whether it is 
more likely than not (more than 50 percent 
probability), at least as likely as not 
(50-50 percent probability), or less 
likely than not (less than 50 percent 
probability), related to the Veteran's 
service-connected head injury.  
    
    (c) The examiner should specifically 
discuss whether the Veteran has any mental 
disorders that are related to his head 
injury, including dementia and/or an 
organic mood disorder.  In evaluating 
whether the Veteran exhibits any 
psychiatric problems related to his 
service-connected head injury, the 
examiner should consider the Veteran's 
entire history and whether there is any 
indication prior to the onset of any age-
related mental changes.  Furthermore, 
whenever possible, the examiner should 
attempt to separate out the effects of any 
nonservice-connected mental disorder(s) 
and any residuals of the Veteran's 
service-connected head injury.  If the 
examiner is unable to separate out the 
effects, he/she should state this and 
explain why.  
    
    (d) The examiner should also 
specifically discuss any neurologic 
manifestations of the Veteran's head 
injury.  The examiner should identify, if 
possible, any nerve(s) affected and 
describe the severity of the neurologic 
symptoms (i.e., whether any noted 
impairment is mild, moderate, or severe).  
    
A complete rationale for all opinions 
should be provided.  It is noted that 
since individuals with TBI may have 
difficulty organizing and communicating 
their symptoms without prompting, the 
examiner should inquire specifically about 
all the symptoms listed above.  Moreover, 
it is important to document all problems, 
whether subtle or pronounced, so that the 
Veteran can be appropriately evaluated for 
all disabilities due to TBI.  

7.  After all outstanding records have 
been obtained, schedule the Veteran for a 
VA examination for the purpose of 
ascertaining the existence and etiology of 
any current bilateral shoulder disability.  
The claims file must be made available to 
the examiner for review, and the 
examination report should reflect that the 
claims folder was reviewed in conjunction 
with the examination.  After reviewing the 
record, examining the veteran, and 
performing any medically indicated 
testing, the examiner should indicate 
whether the Veteran has any current 
bilateral shoulder disorder, providing a 
diagnosis for all current shoulder 
disabilities.  The examiner should then 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any diagnosed shoulder disorder is 
etiologically related to the Veteran's 
service-connected cervical and lumbar 
spondylosis, including whether the 
Veteran's cervical and lumbar spondylosis 
caused, contributed to cause, or 
chronically worsened (aggravated) any 
current shoulder disorder.  A detailed 
rationale should accompany all opinions.  
If it cannot be determined whether the 
Veteran currently has a shoulder disorder 
that is causally related to or aggravated 
by his service-connected cervical and 
lumbar spondylosis, on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

8.  Issue a statement of the case as to 
the issue of entitlement to an effective 
date prior to January 31, 2002, for the 
grant of service connection for cervical 
and lumbar spondylosis.  The Veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of any issue to 
the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.  If 
so, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

9.  With respect to the Veteran's appeal 
regarding the issue of whether new and 
material evidence has been submitted 
sufficient to reopen a previously 
disallowed claim of entitlement to service 
connection for PTSD, schedule the Veteran 
for a videoconference hearing per his 
request.  See VA Form 9 and Attachment 
received October 7, 2008.  Appropriate 
notification should be given to the 
Veteran and his representative, if any, 
and such notification should be documented 
and associated with the claims folder.

10.  After completion of the above, and 
any other development deemed necessary, 
readjudicate the issues of entitlement to 
service connection for a bilateral 
shoulder disorder, to include as secondary 
to cervical and lumbar spondylosis, and 
entitlement to a higher rating for 
residuals of a head injury.  Unless the 
benefits sought on appeal are granted, the 
Veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



